DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 06/03/2016, the Pre-Brief Conference Request filed on 12/11/2020 and the Pre-Brief Appeal Conference Decision dated on 02/02/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the Pre-Brief Conference Request filed on 12/11/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.



A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
 

                                                                                                                                                                                            
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, 11-13, 15-19, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The recitation of the claimed invention is analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
an image capturing device;
a processing device; and
a computer-readable medium containing programming instructions that are configured to cause the processing device to:
receive a plurality of digital images of a facet of a property taken by an image capturing device,
receive, from a data source, storm data relating to an actual, naturally-occurring storm event, 
receive, from a data source, claim data related to a property damage claim of the property, wherein the claim data comprises data identifying the actual, naturally-occurring storm event,
process content of the plurality of digital images using the claim data to automatically identify content that comprises damage to the facet of the property,
analyze the storm data and the content that comprises damage to determine whether the damage is consistent with an actual, naturally occurring storm event by, for each of the digital images, doing one or more of he following, 
accessing a trained model that represents statistical behavior of certain features corresponding to images of facets with actual damage, extracting features from the digital image, and computing a deviation of the features extracted from the digital image from features of the trained mode;
extracting features from the digital image, and using a classifier that has been trained on features corresponding to the extracted features to classify the digital image as associated with either naturally occurring damage or not naturally occurring damage
output a report indicating whether the damage is consistent with the actual, naturally-occurring storm event.
wherein: the facet comprises a roof;
the damage comprises one or more bruises on a roof shingle; and the storm event comprises a hail event.
wherein the instructions to process the content of the digital images comprise instructions that are configured to cause the processing device to segment at least one of the digital images into a plurality of subsections.
wherein the instructions to segment at least one of the digital images comprise instructions that are configured to cause the processing device to, for each digital image that is to be segmented:
produce an initial edge map by extracting a plurality of edges from the image, so that at least some of the edges correspond to boundaries of an element of the facet;
use an edge detector to detect a plurality of lines in the image;
determine a top A orientations of the lines, based on those orientations that occur most frequently;
produce an enhanced edge map by adding pixels that are covered by the lines that are oriented in one of the top A orientations to the initial edge map; and
fill a plurality of cells of the enhanced edge map.
identify a location of the property and a size range of the one or more bruises, and determine whether the location of the property and the size range of the one or more bruises are consistent with the storm data;
identify sizes of the one or more bruises and determine whether the identified sizes of the one or more bruises exceed a threshold minimum size that is associated with a hail storm; or identify a section of the roof on which the one or more bruises occurred, and determine whether the identified section faces a direction from which the storm data indicates that hail originated.
identify additional damage to a facet of the property other than the roof, and determine whether the damage to the roof is consistent with the additional damage to the facet of the property other than the roof; or
for any bruise that is on a shingle, determine whether or not granules of the shingle were crushed.
identify a degree of randomness of the bruises by creating  a histogram of the number of bruises per a unit of surface area and quantifying whether a damage pattern of the histogram exceeds a randomness threshold
if the damage pattern exceeds the randomness threshold that the one or more bruises are a result of a naturally-occurring hail event.
calculate, for each bruise, a coordinate of a center of the bruise relative to a coordinate system established for a section of the roof on which the bruise appears.
the storm data further comprises corroborating damage data of a neighboring property; and
the instructions to analyze the storm data to determine whether the damage is consistent with an actual, naturally occurring storm event comprise instructions to determine whether the damage matches the corroborating damage data of the neighboring property.
an image capturing device configured to capture the digital images and transmit the captured digital images to the processing device.
segmenting at least one of the digital images into a plurality of subsections.
producing an initial edge map by extracting a plurality of edges from the image, so that at least some of the edges correspond to boundaries of an element of the facet; 
apply an edge detector method to detect a plurality of lines in the image;
determining a top A orientations of the lines, based on those orientations that occur most frequently;
producing an enhanced edge map by adding pixels that are covered by the lines that are oriented in one of the top A orientations to the initial edge map; and filling a plurality of cells of the enhanced edge map.
by the processing device, training the model by: 
receiving a corpus of images, each of which is labeled, and 
using a classifier to learn features of the images in the corpus that correspond to a naturally occurring event and features of the images in the corpus that correspond to a not naturally occurring event.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers a fundamental economic practice of evaluating storm damage data to a roof, such as an insurance adjuster evaluating roof damage claims, but for the recitation of generic computer components. That is, other than reciting “cause the processing device to” and “by an image capturing device” , nothing in the claim elements that precludes the steps from that of a human performing an analysis of storm damage data. For example, but for the “cause the processing device to” language, “receive a plurality of digital images of a facet of a property taken by an image capturing device, receive, from a data source, storm data relating to an actual, naturally-occurring storm event, receive, from a data source, claim data related to a property damage claim of the property” in the context of the claimed invention encompasses one or more person manually receiving data; 
process of the plurality of digital images using the claim data to automatically identify content that comprises damage to the facet of the property” in the context of the claimed invention encompasses one or more person manually identifying damage to a facet of a property;
but for the “cause the processing device” language, “analyze the storm data to determine whether the damage is consistent with an actual, naturally occurring storm event” in the context of the claimed invention encompasses one or more person manually analyzing the storm data to made a “whether or not” decision;
but for the “cause the processing device to” language, “accessing a trained model that represents statistical behavior of certain features corresponding to images of facets with actual damage, extracting features from the digital image, and computing a deviation of the features extracted from the digital image from features of the trained model” in the context of the claimed invention encompasses one or more person manually accessing a trained computer model, extracting features from the digital image and calculating the deviation of features in the digital image from features of the trained model;
but for the “cause the processing device to” language, “extracting features from the digital image, and using a classifier that has been trained on features corresponding to the extracted features to classify the digital image as associated with either naturally occurring damage or not naturally occurring damage” in the context of the claimed invention encompasses one or more person 
but for the “cause the processing device” language, “output a report indicating whether the damage is consistent with the actual, naturally-occurring storm event” in the context of the claimed invention encompasses one or more person manually outputting a report;
but for the “cause the processing device” language, “produce an initial edge map by extracting a plurality of edges from the image, so that at least some of the edges correspond to boundaries of an element of the facet” in the context of the claimed invention encompasses one or more person manually identifying the edges on the image;
but for the “cause the processing device” language, “apply an edge detector method to detect a plurality of lines in the image” in the context of the claimed invention encompasses one or more person manually apply an edge detector method;
but for the “cause the processing device” language, “determine a top A orientations of the lines, based on those orientations that occur most frequently” in the context of the claimed invention encompasses one or more person manually determining the orientation of the lines;
but for the “cause the processing device” language, “produce an enhanced edge map by adding pixels that are covered by the lines that are oriented in one of the top A orientations to the initial edge map” in the context of the claimed invention encompasses one or more person manually adding pixels to the lines;
fill a plurality of cells of the enhanced edge map” in the context of the claimed invention encompasses one or more person manually filling or highlighting the cells;
but for the “cause the processing device” language, “identify a location of the property and a size range of the one or more bruises, and determine whether the location of the property and the size range of the one or more bruises are consistent with the storm data;
identify sizes of the one or more bruises and determine whether the identified sizes of the one or more bruises exceed a threshold minimum size that is associated with a hail storm; or identify a section of the roof on which the one or more bruises occurred, and determine whether the identified section faces a direction from which the storm data indicates that hail originated.
identify additional damage to a facet of the property other than the roof, and determine whether the damage to the roof is consistent with the additional damage to the facet of the property other than the roof for any bruise that is on a shingle, determine whether or not granules of the shingle were crushed” in the context of the claimed invention encompasses one or more person manually identifying and determining data based on criteria;
but for the “cause the processing device” language, “identify a degree of randomness of the bruises by creating  a histogram of the number of bruises per a unit of surface area and quantifying whether a damage pattern of the histogram exceeds a randomness threshold
if the damage pattern exceeds the randomness threshold that the one or more bruises are a result of a naturally-occurring hail event.” in the context of the claimed invention encompasses one or more person manually creating a histogram to determine whether distribution of bruises exceed certain randomness threshold;
but for the “cause the processing device” language, “calculate, for each bruise, a coordinate of a center of the bruise relative to a coordinate system established for a section of the roof on which the bruise appear” in the context of the claimed invention encompasses one or more person manually calculating coordinate for each bruises;
but for the “cause the processing device” language, “corroborating damage data of a neighboring property; and
the instructions to analyze the storm data to determine whether the damage is consistent with an actual, naturally occurring storm event comprise instructions to determine whether the damage matches the corroborating damage data of the neighboring property” in the context of the claimed invention encompasses one or more person manually corroborating damage data of a neighboring property to determining whether a damage is naturally occurring;
but for the “image capturing device” language, “capture the digital images and transmit the captured digital images to the processing device” in the context of the claimed invention encompasses one or more person manually capturing an image and sending in for processing;
segmenting at least one of the digital images into a plurality of subsections” in the context of the claimed invention encompasses one or more person manually segmenting image.
but for the “by the processing device” language, “by the processing device, training the model by: receiving a corpus of images, each of which is labeled, and using a classifier to learn features of the images in the corpus that correspond to a naturally occurring event and features of the images in the corpus that correspond to a not naturally occurring event” in the context of the claimed invention encompasses one or more person manually receiving the corpus image and feeding the corpus to the classifier;
If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of certain generic computing components, then it falls within the “certain method of organizing human activity” grouping of abstract ideas. As such, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of processor to perform the receiving, identifying, analyzing, determining, outputting, using, producing, corroborating and training steps and.an image capturing device to performing capturing step The processor and image capturing device in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any 
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract analysis amounts to no more than mere instructions to apply the exception using generic computer component. Various courts have also found that the mere “Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone” does not provide technological improvement. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more”. (See MPEP 2106.05 (f)) 
e.g., using the Internet to gather data, Symantec). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.
No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. Therefore, claims 1-3, 5-9, 11-13, 15-19, 21 and 22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

As per claims 4 and 14, the claims are considered to recite additional elements integrating the cited Judicial Exception into practical application. In particular, the claims require the determining of a top N orientation of the lines based on orientations occurring most frequently in the image, then produce an enhanced edge map by adding pixels that are covered by the lines that are oriented in one of the top N orientations to the initial edge map. Similar to how the eligible claims in McRO are directed to improvement to computer related technology, the enhancing of the edge map is not a mere automation of image analysis conventionally conducted by insurance adjuster assessing roof damage. The features, when viewed along with the entire claimed invention, represents a computer specific method to identify individual tabs of shingle on 

Claim Rejections - 35 USC § 112
Previous rejection under 35 U.S.C. 112(a) is withdrawn in view of the Pre-Brief Conference Request filed on 12/11/2020.

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 

	Regarding the applicant’s arguments traversing the rejection under 35 USC 101, the examiner respectfully disagrees.
	As per claims 1 and 11, although the use of machine learning model in roof damage analysis is recited, the role of the machine learning model is nominal. In particular, the entirety of the claims remains to recites the analyzing of roof image to determine whether certain reported damage is naturally occurred, which encompasses 

As per the argument to claims 3 and 13, the applicant argued that the Office did not provide support that a person could manually “segment at least one of the digital images into a plurality of subsections”. The examiner believes that segment image into subsections is reasonably performable by human. On the other hand, the applicant did not provide any logical rebuttal as how a human could not segment an image into subsection. The examiner is intrigued by the applicant’s request of support for an activity that is so clearly performable by human.

Regarding the applicant’s argument related to claim 21 and 22, it should be noted that the claims and disclosure of the Specification mere described the learning of features of the images, using the classier, in manner that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. As such, such feature is considered to be mere instruction to apply an exception. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955.  The examiner can normally be reached on 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.